Let me at the very outset extend to Ambassador de Pinies of Spain my warmest congratulations on his election as President of the General Assembly. The Greek Government is particularly happy with his election, seeing in him the representative of a country with which Greece maintains traditional bonds of friendship, both countries being Mediterranean neighbors. Moreover, we welcome the election of a person with long years of experiences in the United Nations and with great diplomatic skills and innate tact. These qualities ensure the success of his mission.
I also wish to congratulate the outgoing President, Ambassador Lusaka, on the successful way in which he carried out his difficult task.
It could be remiss of me not to refer at this point to the complex and demanding work of the Secretary-General. Devoted to his mission, in spite of the obstacles he encounters, he spares no effort to serve the cause of peace and to secure the best possible functioning of our Organization.
Our thoughts turn at this time to the people of Mexico, who have been grievously tried by the earthquake that struck that country. In a hopeful sign of international solidarity, the world community has declared itself ready to assist the Government and people of Mexico at this moment of hardship. My country will offer assistance within its possibilities.
The United Nations - that is to say, all of us - is celebrating the fortieth anniversary of our Organization. The Prime Minister of the Hellenic Republic, Mr. Papandreou, will be presenting to the General Assembly, in a few weeks, Greece's views on the future of the Organization. At this time, however, I should like to point out that the United Nations constitutes a highly important international forum. This is so not only because of the wide spectrum of participation in it or of the Organization's prestige but mostly because it provides mechanisms that can be of help in the cause of peace, on condition that the political will of States concurs. We should not, however, underestimate the importance of our Organization as a venue where it is possible to meet and to exchange views and ideas.
For all these reasons, Greece has consistently supported the principle of the universality of the Organization. We hope that the obstacles still hindering the accession to membership of a very small number of States may be removed so that universality can be fully implemented.
It is still, however, a sad fact that, 40 years after the foundation of the United Nations, some of its basic principles remain in many cases dead letters. The United Nations has often confined itself to the role of passive observer of violations of its Charter. Interventions to resolve armed conflicts, when undertaken, have come late and focused rather on the external symptoms than on the real causes. We have, therefore, to find ways that will enable the Security Council to deal with conflicts from the very outset and establish procedures that will secure the implementation of the Council's resolutions.
Nevertheless, the United Nations should not be blamed exclusively for not having succeeded, during its 40 years of existence, in preventing crises, wars and bloodshed. This is because the Organization is based essentially upon the political will of its Members and its effectiveness depends primarily on the orientation of their policies, especially those of the great Powers. That is why Greece, along with all other countries, particularly the smaller ones, is looking forward to the forthcoming meeting between President Reagan and General Secretary Gorbachev and expresses the hope that positive results will be achieved - because, to be quite frank about it, the policies of the two super-Powers, as well as the relationships between them, have a decisive impact upon the issues of international security. We sincerely hope that a sense of high international responsibility will prevail at that meeting, since a number of important issues depend on its outcome.
The Foreign Minister of Luxembourg, Mr. Poos, President of the Council of Ministers of the European Community, of which Greece is a member, has presented the views of the Community on various international problems. I should like, however, to refer to certain points on the agenda, stressing Greece's position on them.
Unfortunately, this year's agenda still focuses on items such as international security and the closely related question of disarmament, the huge chapter of human rights, the issue of international economic disparities and violations of fundamental provisions of the Charter in the form of infringement upon the sovereignty of various States. That provides a sad and most alarming picture of world affairs. Will it be possible to achieve some progress, however modest, on these questions during this year's session of the General Assembly? As I have said, the answer will depend on the will of the Members of our Organization.
As regards the main items on the agenda of the General Assembly, I should like to start by outlining the basic positions of the Greek Government concerning the issues of security and the arms race.
Greece is deeply attached to the fundamental principles and ideals of the United Nations Charter and advocates the peaceful settlement of disputes, being convinced that security cannot be maintained in a climate characterized by recourse to force, military interventions, acts of aggression or occupation of territory by foreign troops.
Security and disarmament are closely linked to each other. Therefore, strengthening international security cannot be achieved through increased armaments.
Only the creation of a climate of mutual confidence in relations between States can lead to the solution of international security problems.
We consider it necessary to reinforce the mechanisms of disarmament as well as all the efforts of the United Nations aimed at safeguarding peace and at eliminating the risks of a nuclear disaster.
Greece is in favor of a mutual and gradual reduction of nuclear armaments by both the East and the West to the lowest possible level and supports all necessary efforts to that end, such as the adoption of effective means of verification.

We are firmly opposed to the proliferation of nuclear weapons? Their introduction into outer space could lead to great tensions with grave consequences for mankind.
Greece also attaches particular importance to the limitation of conventional armaments, not only because their accumulation has considerable economic repercussions on the peoples of the world but also because the existence of huge conventional arsenals could lead to local conflicts and possibly even to nuclear confrontation.
We are deeply concerned about the proliferation and use of chemical weapons in violation of international commitments. For this reason we are convinced that the total ban on the production and use of these weapons as well as the complete destruction of existing stockpiles is one of the most important issues we face.
I should not fail to mention, at this point, how significant disarmament is for economic growth, especially that of the less developed countries.
Being a small country firmly attached to the cause of peace, not only out of necessity but also because of its long cultural tradition, Greece has no illusions as to its power to influence international developments in .a decisive manner. Nevertheless, the Greek Government believes that the cause of peace is of critical importance for the whole of the international community and therefore even smaller countries can contribute to it, both through their bilateral relations and through their overall policies.
In this spirit of collective responsibility for world peace, Greece makes every possible effort to contribute towards detente at a local or wider level. Within this framework, the Prime Minister of Greece, Mr. Andreas Papandreou, together with the Heads of state or Government of Argentina, Mexico, the united Republic of Tanzania, India and Sweden, has joined in an appeal, the "Initiative of the Six", which calls for a freeze on the testing,.	j.on and development of nuclear weapons and for the adoption of similar measures in the field of space weapons.
In the same spirit, the Greek Government, while promoting bilateral relations, attaches particular importance to the situation in the Balkans, an area regarded only a few decades ago as the powder-keg of Europe. To this end, we are promoting the proposal to transform the Balkans into a nuclear-free zone. These efforts have not as yet yielded concrete results; nevertheless, positive steps have been taken in the direction of multilateral co-operation on security matters. In the bilateral field, Greece has also reached an enviable level of co-operation with most of its neighbors.
Within this context Greece closely follows developments in the Mediterranean, a sea not only of the Balkan peninsula and of the rest of Southern Europe but also one that links three continents. The Mediterranean, therefore, receives directly repercussions from the various crisis points in the area. For these reasons, my Government fully supports every effort which could lead to the consolidation of peace, the expansion of co-operation and the unhindered development of all the Mediterranean peoples, so that the Mediterranean may one day become a sea of peace and not an area of military confrontation.
Consistent with its overall policy in favor of peace and detente, my country has always supported the Conference on Security and Co-operation in Europe (CSCE) process as a means of maintaining a dialog between East and West. We should like to reiterate our hope that existing differences will be finally overcome so that the Stockholm Conference may achieve its objectives in due course.
I should like to refer, within the overall context of international peace and security, to another phenomenon which in recent years has repeatedly shocked the international community, that is to say, various cases of terrorist activity. The Greek Government categorically and unreservedly condemns these acts.
Another question that deeply preoccupies my Government is the protection of human rights, namely, the well-established civil and political liberties and the social, economic and cultural rights. We see with great satisfaction that the United Nations continues its efforts in this field, without being discouraged by the many obstacles it encounters and the many flagrant violations of human rights that frequently occur all over the world. The last session of the General Assembly approved, by consensus, the international Convention against torture. We hope that this Convention will be universally respected.
By enacting recently a special law categorizing torture as a criminal act, Greece has become a pioneer in the field of attempting to eradicate torture. Greece has also submitted recently to the Council of Europe a proposal aiming at the adoption of similar legislation on torture by the member states of this organization.
The Nairobi world Conference of 1985, marking the end of the United Nations Decade for women, identified the obstacles as well as the achievements of the goals of the Decade. It adopted new strategies for the rest of the century which are designed to improve the status of women and to integrate them into all aspects of development.
The Greek Government believes that, although the Decade has contributed substantially to a world-wide awareness of women's problems as well as to a greater understanding of their needs, the challenge remains. We still face the question as to hew to intensify our efforts for the adoption of concrete measures for the total eradication of discrimination based on sex, at the national, regional and international levels.
We therefore hope that the spirit of compromise which prevailed at Nairobi will be maintained at the General Assembly for the adoption of the Forward-looking Strategies by consensus, as well as for the adoption of concrete measures for the implementation of the achievements of the Conference.
The Greek Government is seriously concerned about the problem of international economic disparities. Foe third-world countries their excessive external debt is a major negative factor in their efforts to achieve development. A great part of their financial resources, which would otherwise be directed towards development targets, is spent in OEdeE to service their external debt. He consider that the adoption of long-term approaches would be the most appropriate method of coping with this problem. The stagnation regarding the North-South dialog is also particularly disturbing. We believe that no effort should be spared to overcome existing difficulties. Greece has consistently supported effoEts to EeinfoEce international solidarity aiming at a more balanced development of the international economy.
The unprecedented drought and the subsequent famine which, particularly during the last year, have hit almost the entire African continent have aggravated the severe economic crisis as well as the tragic problem of the continent's nearly 5 million refugees. Despite this year's relative improvement in some areas, the rapid desertification of wide areas is still spreading and famine still exists. It was gratifying to see the international community take vigorous measures with a view to averting greater disasters.
Unfortunately, all these efforts are but half-measures. Such disasters have occurred in the past and are bound to occur again. The only solution is through long-term structural reforms to support the fragile structures of the economies of the African countries, and also to enhance the effectiveness of the system designed to deal with the famine crisis and natural disasters. The fact that during our era of waste and affluence there are still people being deprived of the primary human right - the right to life - is a disgrace to our civilization. The Greek Government has taken action, within its capabilities, to assist in the relief of the distressed peoples of Africa, and will continue to do so for as long as the need is there.
We have had no indication during the past year that solutions to the various problems which confront the United Nations are forthcoming. In fact, some of them - the situation in South Africa in particular - have deteriorated.
During the past few months the international community has been hocked by developments in South Africa. The serious deterioration in terms of bloody clashes in South Africa, especially during the past year, which culminated in the proclamation of a partial state of emergency, urgently calls for immediate, practical and substantial measures on the part of the South African Government. It is now absolutely imperative that a real dialog be established between the South African Government and the authentic representatives of the non-white population of the country, directed towards the peaceful abolition of the inadmissible system of apartheid. The insistence by the Government of Pretoria on maintaining the inhuman system of apartheid has brought about, as expected, universal revulsion. Greece has repeatedly and in the strongest possible terms condemned this repugnant system reject any attempt by the South African Government to split the non-white majority, either by selectively granting nominal rights to parts of the population or through the continuation of its homelands policy.
Last year we expressed the hope that the agreements concluded between south Africa and neighboring States could contribute to the normalization of the situation in the region. Unfortunately, the expectation that those agreements could contribute to a climate of dialog, peace and detente in the area has not materialized. During, the past year South Africa has continued its destabilization policy against neighboring States, particularly Angola and Mozambique - a policy which has been condemned by the Security Council and the entire international community. The front-line States should be given full international assistance so •>at they may safeguard their sovereignty and territorial integrity, and promote their economic and social development, which is now in jeopardy.
The persistent refusal by South Africa to grant effective independence to Namibia constitutes an unacceptable offense against the will of the international community. It is the Greek Government's firm conviction that the question of Namibia can be solved only through the full, immediate and unconditional implementation of Security Council resolution 435 (1978).
The Middle East problem dates from the very first years of our Organization. It may present itself occasionally under different aspects, but the substance of the problem remains always the same - how to find a way in which the Arab countries and Israel may coexist in peace.
My Government's position on this problem is clear and has been repeatedly stated. We believe that the withdrawal of Israel from the territories occupied since 1967 is a sine qua ran in order to achieve a just and lasting solution, which will be beneficial not only to one side but to both parties to the conflict. We believe that the Palestinians, no less than all the other peoples on earth, are entitled to exercise fully the right to self—determination, including the right to create their own State. We believe that the Palestine Liberation Organization (PLO), as the legitimate representative of the Palestinian people, has an essential role to play in the efforts to reach a solution to the problem - efforts in which all interested parties should participate.
It goes without saying that sty Government, as well as supporting the rights of the Palestinian people, supports the right of Israel to exist within secure and internationally recognized borders.
Greece attaches particular importance to the security of the inhabitants of the occupied territories, who have repeatedly had their rights violated during the past years. In the Middle East conflict, as in the Cyprus question, we condemn without reservation all efforts to impose faits accomplis. we condemn any form of violence against inhabitants of the occupied territories.
During the past months we have observed increased activity on the Middle East problem. It may still be too early to tell whether those efforts will bear fruit. The Greek Government is watching those efforts closely and with great interest, and supports any initiative which would lead to a just, comprehensive and lasting solution.
The situation in Lebanon causes us grave concern. We appeal to all the parties involved to cease this fratricidal struggle and devote themselves to the difficult task of reconciliation and the rebuilding of their country. We also call upon all-those who exert influence in Lebanon to make every effort to ensure that the confrontation ends so that Lebanon may deal with the problems of reconstruction as a unified, independent and sovereign State, with its territorial integrity unimpaired and its central authority extended over the whole territory of the Republic.
The Greek Government strongly regrets the prolongation of the war between Iran and Iraq. Despite a certain decrease in military operations, the perpetuation of the war causes, among other things, heavy human and material losses, and is a constant threat to world peace. Greece, which maintains friendly relations with both parties, believes that only early negotiations can restore peace in the region. Greece is prepared to offer its good offices to help bring the war to an end.
The Greek Government is also concerned with two cases of continuing foreign intervention in Asia: I am referring here to Afghanistan and Kampuchea. I should like to stress unequivocally that foreign troops in those countries should be withdrawn as soon as possible, in accordance with United Nations resolutions, so that those countries may regain their independence and non-aligned status. I should like, in this context, to praise the efforts of the Secretary-General and the Secretariat in general. I also express my appreciation for the efforts made by the countries of the Association of South-East Asian Nations (ASEAN) in order to promote a solution to the problem of Kampuchea.
In Central America the situation remains fluid and gives cause for concern. We continue to believe firmly that a solution to the region's problems can be obtained only through peaceful means with significant steps in the social and economic fields.
In its desire to contribute to the solution of those problems, ray country, as is known, participates with the other member states of the European Community in the common effort to help promote dialog with the countries of Central America, which started last year in San Jose. We look forward with particular interest to the continuation of the dialog with those countries, to be resumed at ministerial level in Luxembourg on 11 and 12 November. We support the efforts of the Contadora group, and we hope that the interested parties will show the necessary political will so that those efforts may lead, as soon as possible, to the signing of the Revised Contadora Act on Peace and Co-operation in Central America.
We cannot but express our deep satisfaction over the recent developments in certain countries in South America. The transition of many South American countries from an authoritarian to a democratic regime of elected Governments constitutes a fact of great importance, which we all welcome. At the same time we express the wish that that process of democratization will extend to those South American countries which still do not enjoy a free democratic life, whose peoples are obliged to struggle for the conquest of democracy.
I have left for the very end the issue which is of primary importance to my Government and also for Hellenism in general. I am referring to the Cyprus question. I shall be brief, both because it is for my colleague, the Foreign Minister of the Republic of Cyprus, to refer to the details of the problem and because the facts are more or less well known to all.
Eleven years have passed since the Turkish army invaded Cyprus, and Turkey proceeded to the de facto dismemberment of the Republic by militarily occupying roughly 37 per cent of its territory and through the subsequent forced movement of the population. Ever since, the Turkish side has tried to impose an exceedingly complex and unyielding constitutional system in order not only to legalize partition but also to obtain effective control over the whole of the Republic. Turkey, furthermore, is trying to perpetuate the presence of its troops through the pretext of Turkish guarantees.
To put it bluntly, Ankara wants in practice to make of the Republic of Cyprus a Turkish protectorate. If it were only a question of the security of the Turkish-Cypriot community, as Turkey claims, that could easily have been achieved through reinforced effective guarantees by the international community, as has repeatedly been proposed by the President of the Republic of Cyprus, supported by ray Government.
For more than a year the Secretary-General has given the Cyprus question his particular and active attention. My Government has from the beginning supported, and it continues to support, the Secretary-General in his mission of good offices. The Government of the Republic of Cyprus has shown good will and great flexibility, and has made concessions which may have gone beyond safe limits. Turkey, however, pursues in Cyprus its own geopolitical goals and therefore remains intransigent, raising completely unacceptable claims. It is against those goals that all efforts to resolve the Cyprus problem have foundered.
The Greek Government has repeatedly stated that it supports a just and viable solution of the problem, to the benefit of all Cypriots, both Greek and Turkish. Furthermore, it has clearly stated that it would be inconceivable to contemplate any solution which did not entail the complete withdrawal of Turkish occupation troops from the territory of the Republic of Cyprus at the time of the agreement.
We sincerely hope that the Secretary-General's efforts will succeed, so that at last there may be reached a solution guaranteeing the territorial integrity and the unity of the Cypriot State, in order that the whole Cypriot population may live according to established democratic principles, under conditions of freedom, justice and security.
When States take an independent position vis-a-vis existing blocs, that is an invaluable contribution to the cause of peace, since it creates a balancing factor between opposing views. For that reason I should like to express once more the profound esteem of the Greek Government for the non-aligned countries and to express the hope that they will continue to affect positively the international situation, with cohesion and with a high sense of international responsibility.
Greece continues to trust in the United Nations, in spite of its inevitable weaknesses. If Member States apply in practice the principles we unanimously adopted 40 years ago, we can hope for a better future. Our ultimate goal should remain world peace in freedom and justice.
